DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks filed on 04/27/2022.
Claims 1-3 are pending. 
Claim 1 is independent. 


Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest, do not teach or suggest a method of reducing estimation vectors in a model predictive control of alternating current motors, comprising the following steps: reducing seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector, to four estimation vectors, wherein the four estimation vectors comprise three active estimation vectors and one zero estimation vector, and calculating the cost function depending on the sector data and the motor mode data determined, or reducing the seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector, to five estimation vectors, wherein the five estimation vectors comprise four active estimation vectors and one zero estimation vector, and calculating the cost function only by taking a rotational direction of a motor into consideration without using the step of determining the motor mode along with other features of claim 1 (claim 1).
The combination of the claimed limitations in the independent claim 1 are not anticipated or made obvious by the prior art of search in the examiners opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846